Title: To George Washington from William Neil, 21 May 1797
From: Neil, William
To: Washington, George



Sir
Portsmouth New Hampshire 21 st May 1797.

Your Excellency will justly think this address a piece of presumption, the nature of the business will I hope, plead an apology. Born near Belfast in the North of Ireland and bred a manufacturer of Linen, at fifty years of age I embarked for America (through the advice of a Son of mine resident in Boston) & brought a large family with me. My fortune at that time, which was eighteen months ago, amounted to fifteen hundred pounds sterling. My original design upon my arrival was to settle in Hartford Connecticut, whither I went from Boston to look for a house & other accomodations. There I found Business very dull & little encouragement for strangers. I then by advice of my friends came to this place, & have resided here ever since. The property I brought with me was chiefly vested in Linens, the article I was most skilled in, those I opened for Sale here, but found little demand, this country being supplied principally with their own manufactures, altho very coarse & very mean indeed. Having a large family, I found it necessary to devise some means for their support & opened a Store for Sale of Groceries & West India Goods, in conducting which I am at present employed.
This being a business different from what I was bred to in Ireland, I do not feel so happy as when at my old business, which brings me to the request intended by this very bold epistle.
Should your Excellency think it an object worth your attention to encourage the Linen manufacture on any of your estates, I should think myself very much honoured by having an opportunity of attempting it under your Excellencys patronage by which I do not mean any pecuniary aid, but a suitable settlement of houses with a proportionate quantity of land in a place where Boys & Girls

could be employed at a moderate expence. Great towns or cities are unfavourable for manufacturing, provisions being always high. It will naturally occur to your Exy that I should make application to the Legislature of this State, the reason I have not done so is this, I see from the length & severity of the winters here that this country is not favourable for manufacturing & that Workmen must remain unemployed during 3 or 4 months in this year. Should this proposal strike your Exy as worth encouragement, it would be easy to bring over a number of Tradesmen in that line from Ireland, the civil commotions there having set a great many people idle. I did not choose to trouble your Exy sooner on this subject, (altho 18 months in the country) being convinced of the great impropriety of troubling you on so small a matter, while officially employed in presiding over the affairs of this vast continent. Should this epistle be noticed, I feel very confident of being able to give satisfaction in point of Character & experience. All this is submitted under the hope that your Excelly with your usual goodness will forgive the liberty taken by your Exys most obedt & very hble Servant

William Neil

